 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Supermarkets,Inc.andRetail Clerks UnionLocal No.368, Chartered by United Food andCommercialWorkersInternationalUnion,AFL-CIO. Cases 16-CA-7365, 16-CA-7378,16-CA-7473, 16-CA-7500, 16-CA-7524, 16-CA-7554, 16-CA-7561, and 16-CA-766616 December 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 30 September 1985 Administrative LawJudge Robert A. Gritta issued the attached supple-mental decision.' The Respondent filed exceptionsand a supporting brief; the General Counsel filedexceptions and a supporting brief and a brief inanswer to the Respondent's exceptions; counsel fordiscriminateeAlice Faye Bonner filed exceptionsand supporting brief; and counsel for the discrimin-atees filed a response to the Respondent's excep-tions.The Respondent filed an answering brief tothe General Counsel's and Bonner's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions, to modify the remedy,2and to adopt the recommended Order as modified.Priscilla A. SainDiscriminatee Priscilla A. Sain failed to reportincome she received from tips while bartending attheMoose Lodge. The judge neither penalizedSain for this omission, finding that it was an over-sight rather than an intentional attempt to concealinterim earnings, nor did he deduct any amountfrom the backpay award to Sain to account for theinterim tip income. We believe that it is inappropri-ate to ignore these interim earnings and that a rea-sonably accurate figure for tips can be derivedfrom the record.The backpay specification sets forth the weeklyearnings Sain derived from working at the MooseLodge. Sain testified that she worked 2 or 3 days aweek at an average of 6 or 7 hours per day. Her1The Board's original Decision and Order is reported at 261 NLRB1291 (1982)2 In accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB 1173(1987), interest on and after I January 1987 shall becomputed at the ",short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to l January 1987(the effective date of tht 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida SteelCorp,231NLRB651 (1977)wage rate began at $3.75 an hour and rose to $4.By her own admission she did not keep a record ofthe amount she earned in tips, stating that, "whenyou talk about $.50 or $1.00 a night tip, it washardly worth writing down." Sain also stated thatthe largest amount she ever earned from tips in onenightwas $10 and that there were occasions onwhich she earned no tips. Setting aside these highand low figures, as atypical, we assign 75 cents asan average night's tips. On the basis of this avail-able information we would conclude that duringeach quarter of 1981 Sain derived $9.75 in tipincome and that during each quarter of 1982 andthe first quarter of 1983 Sain derived $29.25 in tipincome.Accordingly, these amounts, totaling$185.25, should be deducted from the backpay dueSain. This approach more accurately reflects Sain'sactual interim earnings than the judge's approach,whichmerely ignores evidence regarding tipincome.Rickey C.StanberryThe judge determined that Rickey C.Stanberry'sbackpay award should not be affected by any unre-portedworkmen'scompensation benefits he re-ceived during the second and third quarters of 1979as a result of an on-the-job injury sustained duringhis interim employment at Paschal Tile Company.The judge stated that"the Board does not,penalizethe claimants who, but for Respondent'sunlawfulconduct,would not have been put in a position tobe injured.Workmen's compensation payments arenot subject to credit against Respondent's backpayliabilityand,therefore, are not reported to theBoard'scompliance officer.Payments thusly re- )ceived cannot be the basis for a finding of conceal-ment of interim earnings."The Respondent has excepted to the judge's find-ings on this issue.We find merit in these excep-tions.-The Board's treatment of workmen's compensa-tion awards in backpay proceedings is set forth inAmericanMfg. Co.:3[A]wards of workmen's compensation consistof two components, one being payment forlostwages and the other being reparation forphysical damage suffered.. . . [T]o hold thewage portion of the award to be nondeductiblewould result in double payment to the employ-ee for that period,and hence this part is moreaccurately regarded as deductible interim earn-ings.However,theportionof the awardwhich is reparation for the physical damage3 167 NLRB 520, 523 (1967) See alsoCanova Moving & StorageCo,261 NLRB 639 (1982)287 NLRB No. 42 UNITED SUPERMARKETS395suffered is unrelated to wages earned,does notresult in double wage payment to the discri-minatee, and continues to be excludable frominterim earnings.It is undisputed that Stanberry did not report tothe compliance officer his receipt of the workmen'scompensation benefits. The record does not dis-close what portion, if any, of the benefits is attrib-utable to lost earnings.Accordingly,it is necessaryto remand this matter to Region 16 for a determi-nation as to the proper allocation of the moneys. Inview of Stanberry's concealment of the workmen'scompensation benefits, if any part of these moneysisdetermined to be compensation for lost wages,the quarters in which such moneys were receivedwillbe excluded from the allowable backpayperiod.4The record discloses that the relevantquarters inwhich the workmen's compensationbenefitsmay have been received were the secondand third quarters of 1979. Accordingly, the netbackpay amounts for these quarters will be ex-cluded from Stanberry's award until a determina-tion of the effect of the concealment of the work-men's compensation award may be made.Becausethis is the only aspect of Stanberry's backpayaward which is unresolved, however, backpay forthe remainder of the backpay period will be award-ed, in conformance with the judge's other determi-nations. 5to the end of the backpay period. The GeneralCounsel excepts to the judge's determination asbeing inconsistent with the Board'sAmerican Navi-gationformula.We agree.UnderAmericanNavigation,concealed interimearnings generally operate to deprive a backpayclaimant of backpay only for those quarters inwhich theconcealed interim income was received.In accordance, however, with certain cases whoseholdings were reaffirmed inAmericanNavigation,theBoardmay deny all backpay to claimantswhose "intentionally concealed employment cannotbe attributed to a specific quarter or quarters be-cause of the claimant's deception."6The record shows that Bonner's unreported em-ployment with Allstate occurred in the third andfourth quarters of 1980. The record does not setforth when her second unreported job at Angel oc-curred.The General Counsel contends, however,that the compliance officer has, posthearing, madesuch a determination.It is, therefore,necessary thatthis issue be resolved by further proceedings, inorder exactly to establish the quarters in whichearnings from such unreported employment werederived and in order for the judge then to recon-sider Bonner's testimony in lightof theprinciplesset out inAmerican Navigation,supra, as reaffirmedinAd Art,supra, in order to determine the amountof backpay, if any, to which she is entitled.?Alice Faye BonnerThe judge found thatBonnerconcealed employ-ment with two interim employers, Allstate Securi-tiesand Paul V. Angel. As a result, the judge con-cluded that Bonner should be denied backpay fromthe date of the first concealedinterimemployment4 American NavigationCo., 268 NLRB 426 (1983).The Respondent has also excepted to the judge's disposition of Stan-berry'smoonlighting income.The judge properly excluded from interimearnings all amounts derived from Stanberry's independent after-hourswork installing shower doors manufactured at Paschal Tile Company. Al-though the Board's practice is to exclude from computation of interimearnings those amounts received from secondjobs, it is nevertheless im-portant for the integrity of the compliance processes that discriminateesreport fully and accurately income derived from all sources during theentire backpay period.We note,however,that because the moonlight income is not includa-ble as interim earnings and because the amount and composition of work-men's compensation benefits should be determinable from documentaryevidence,Stanberry's initial failure to report this income does not make itimpossible to attribute interim earnings to particular quarters.Thus, Stan-berry's case does not call for a remand,pursuant to the rule of the casescited inAmerican Navigation,supra at 428 fn. 6, to determine whether hisconcealment made a calculation of backpay impossible See discussionconcerning employee Bonner, infraThe backpay specification discloses that $839 68 was due for thesecond quarter of 1979 and no net backpay was due for the third quarter.Accordingly,pending determination of the effect of the concealment ofthe workmen's compensation award,$839.68 will be excluded from thebackpay amount determined by thejudge,for a current backpay awardof $14,848.31.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United Supermarkets, Inc.,Amarillo,Texas, its officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied and set forth in full below.1.The amount of $40,164.22 will be awarded toPriscilla A. Sain.2.The amount of $14,848.31 will be awarded toRickey C. Stanberry.IT IS FURTHERORDEREDthat this proceeding isremanded to Region 16 for the purpose of deter-miningwhat portion of the workmen's compensa-tion awarded to Rickey C. Stanberry is attributableto lostwages.If it is determined that any part ofthe workmen's compensation moneys is attributableto lost wages, then the quarter in which such6 American Navigation,supra,268 NLRB at 428 fn 6,cited inAd Art,Inc.,280 NLRB 985 fn.2, and Member Stephens' concurring opinion at987 (1986);M.J.McCarthyMotor SalesCo., 147 NLRB605 (1964);GreatPlainsBeef Co.,255 NLRB 1410 (1981)9The General Counsel points out, and we agree,that thejudge erro-neously cited the year 1979 as his starting point from which Bonner'sbackpay should be deniedThe correctyear is 1980. 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmoneys-,were received will be excluded from thecompensable backpay period.IT IS FURTHER ORDERED that this proceeding isremanded to the administrative law judge for thepurpose of determining which quarters Alice FayeBonner was employed by Paul V. Angel and fordetermining her entitlement to backpay.CHAIRMAN DOTSON, dissenting in part.In accord with my concurring opinion inAd Art,Inc.,280 NLRB 985 (1986), I would deny all back-pay to Alice Fay Bonner and would hold in abey-ance an award of backpay to Rickey C. Stanberrypending a decision on remand. I agree with mycolleagues on all other aspects of this case.The judge found that Bonner intentionally con-cealed two interim employments from the Board.He concluded that "Bonner's attempts to deceiveon this record are wholly transparent and evincethe necessary intent to defraud and abuse theBoard's compliance procedures for personal gainthrough an augmented backpay recovery." In thesecircumstances, I find for the reasons stated in myconcurring opinion inAd Art,that net backpaycannot be ascertained with any reasonable certaintyand award of backpay for any calendar quarter isinappropriate.With respect to Stanberry, the judge found thathe did not report workmen's compensation pay-ments to the Board. The judge erroneously foundthat such payments were not subject to creditagainst theRespondent's backpay liability andtherefore were not reportable to the Board's com-pliance officer. He then concluded that workmen'scompensation payments could not be the basis for afinding of concealment of interim earnings in viola-tion of the backpay process.Like my colleagues, I would remand this case todeterminewhat portion, if any, of Stanberry'sworkmen's compensation payments is attributableto lost earnings. ,If any portion is attributable tolost earnings, however, I would then require thejudge to determine whether Stanberry willfully andintentionally concealed these payments from theBoard. The judge did not address the issue of Stan-berry's intention because he erroneously found thatthe payments were not reportable as interim earn-ings and therefore could not form the basis for afinding of concealment. Under both the majorityand concurring views inAd Art,however, the dis-criminatees' intention to conceal, and not ` merelythe failure to report, is the critical factor affectingentitlement to backpay. Accordingly, in the 'eventany portion of Stanberry's workmen's compensa-tion payments is reportable as interim earnings, Iwould require the judge to determine whetherStanberry intentionally concealed these paymentsfrom the Board. If the judge finds intentional con-cealment, I would deny all backpay for the reasonsstated in my concurring opinion inAd Art.If thejudge finds no intentional concealment, I wouldgrant the full backpay award.J.O.Dodson, Esq.,for the General Counsel.Don Graf Bill Harriger,andDan Young, Esqs. (McClos-key,Harriger, Brazill & Graf),of Lubbock, Texas, forthe Respondent.MarvinMenaker, Esq.,of Dallas, Texas,for discrimina-teesRickey Stanberry,Priscilla Sain,and Alice FayeBonner.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. On28 May 1982, the National Labor Relations Board issueditsDecision, Order, Certification of Representative, andDirectionof Second Election i directing,interalia,United Supermarkets, Inc. to reinstate and make whole,with interest, employeesPriscillaSam,Donna Bates,Rick Stanberry, ClaudeMurry, Tanna Stoops, MarkSoltis, Judy Grove Bedford, and Faye Bonner for anyloss ofearningssuffered by reason of the discriminationagainst them.On 16 February 1983 the United StatesCourt of Appeals for the Fifth Circuit entered its judg-ment enforcing the Board's Order. Agreement could notbe reached concerning the amount of backpay due thediscriminatees,so the Regional Director for Region 16 ofthe Board issued a backpay specification and notice ofhearing alleging the amounts due each discriminateeunder the Order as enforced. Respondent filed a timelyanswer denying the specifications.2Thismatter wastried before me on 11, 12, and 13 De-cember 1984, and 29-30 January 1985, in Amarillo,Texas.On the entire record,3 including briefs submitted by allparties, and from my observations of the witnesses andtheir demeanor, I make the followingFINDINGSAND CONCLUSIONS1. ISSUESThe issues before me for resolution are whether sever-aldiscriminatees should be denied backpay for variousperiods of time thereby reducing Respondent's liability.'261 NLRB 12912The specifications, although amended during the trial, are still in dis-putewith respect to Priscilla Sam,Rick Stanberry,and Faye BonnerDiscriminateesTanna Stoops, Claude Murry, Judy Grove Bedford,Donna Bates,and Mark Soltis are no longer in dispute with Respondentin accordance with the amended specifications8At trial I instructed Compliance Officer Joe E Pearce to submit inwriting the amended calculations that were made necessary by recordtestimony, which he did on 11 February 1985 The General Counsel, inbrief,moved the writings be admitted into the record I now receive intothe record G C. Exhs 3(a) through (l) UNITED SUPERMARKETS397II.FACTSA. Priscilla A. SainSain wasdiscriminatorily discharged on 16 July 1977.She accepted Respondent'soffer of reinstatement on 1April 1983.Her backpay period is thus established as theperiod from 16 July 1977 to 1 April 1983. The GeneralCounsel's specifications calculate Sain's net backpay as$40,349.47. The General Counsel's method of calculation,including hours of work and rates of pay she would havereceived absent the discrimination,is not disputed.WhatRespondent does dispute is Sain's part-time interim em-ployment coupled withawillful loss of earnings andextra activity engaged in by Sain, which Respondentcontends would have caused her discharge for cause hadshe remained in Respondent'semploy.Respondentargues that Sain's concealment of bartending tips andcontract wages during interim employment in addition toits prior disputed activities,would have singularly or inconcert tolled Sain's backpay earlier than that claimedby the General Counsel to be the end of the period.Sainwas continuously employed and had earningsduring the backpay period with the exception of thefourth quarters in 1979 and 1980.Sain's uncontroverted testimony is that she made appli-cation among numerous employees in the Amarillo areain addition to applying with the Texas EmploymentCommission.She sought full-time employment,but ac-cepted part-time employment rather than be out of work.Sain was the sole support for herself and two children.At one point during the backpay period,Sain worked attwo part-time jobs, working in excess of her prior 39hours with Respondent.One interim employer, UnitedFood Company, offered Sain an hourly wage for part-time employment,and on occasion paid her contractwages.Sain accepted any position that was available atthe time in an effort to qualify herself for any full-timeopening that might exist in the future, and with the an-ticipationof eventuallygetting full-time employment.Sain failed to report the contract wages for a quarter ineach of the years 1977 and 1978, but reported the con-tractwages for 1980. Sain's testimony shows unequivo-cally that she attempted to ascertain all her wages atUnited for both income tax and backpay purposes. Herfailure to disclose the contract wages for 1977 and 1978isadequately explainedby herinability to produce taxrecords for these years at the commencement of thetrial.4 In addition to the contract wages, Sain did notreport any tips received while bartending at the MooseLodge.She testified that tips were so small they werenot worth writing down,and she could not recall whatamount she had actually received.Sain averaged about4A procedural controversy arose during trial over the General Coun-sel's failure to produce tax records of the discriminatees.The tax recordswere not requested by the compliance officer originally charged with cal-culating backpay.In addition,Respondent did not subpoena the individ-ual tax records prior to trial.The General Counsel and the replacementcompliance officer (Pearce)were accommodated by the individuals andproduced the tax records available pursuant to Respondent's request.Albeit use of tax records during the compliance stage of a case may beadvisable,there is no mandatory requirement on Regional Offices to doso20 hours per week at the Lodge and guessed that thebest night she had for tips was $10 which would be hershare from the total. Total tips would be splitamong allemployees on a particular night.Sain stated that she didnot report the tips on her income tax because the amountwas miniscule.The hiatus in Sain's interim employment the last quar-ter of 1980 and the first quarter of 1981 was occasionedby a dispute between her and United Food over wages.Sain had progressed to $6 an hour whereas new hireswere coming in at$4 an hour.The Employerproposedlowering her wage to$4 in an attempt to appease newhireswho discovered theywere making less wages. Saintried to negotiate a $5 wage but was unable to do so.The Employer gave her an option of working for $4 orquitting.Sain quit and sought other employment. Shewas unable to find employment until March of the fol-lowing year.During the backpay period, the Union continued itsorganizingdrive ofRespondent's stores.One organizingeffortwas an informational picket established by theUnion.Sain,among others,participated in the picketingat one of Respondent's stores in August 1979,Sain wasarrested for trespassing.On 14 August 1979 the Unionfiled unfair labor practice charges based on the arrest.Sain was tried and found"not guilty"of criminal tres-pass in the MunicipalCourt ofAmarillo on 26 October1979.In September,Judge Heilbrun issued his decisionon the unfair labor practice charge, finding the picketingto be protected and the arrest to be violative of Section8(a)(1) of the Act.Analysis and ConclusionsRespondent contends that Sain'spicket activity, par-ticularly since it resulted in an arrest for trespass,consti-tuted criminal conduct for which Sain could have beendischarged. Thus,Sain'sbackpay should be tolled as of10August 1979. Alternatively, Respondent argues thatthe same conduct prevented Sain from obtaining suitableinterim employment,but offered no affirmative evidencefor support.Respondent's persistence apparently rests onits current appeal of Judge Heilbrun's decision which isstillpending before the Board rather than the judgmentof theMunicipalCourt of Amarillo. In my view, theMunicipal Court's judgment is dispositive of the issue.Sain'sconduct on 10 August 1979 was not unlawful and,therefore,her continued employment could not havebeen in jeopardy.Accordingly,I conclude and find thather backpay continued to accrue after 10 August 1979.Respondent's only evidence of willful loss pertains tothe hiatus in Sain's interim employment in late 1980 andearly 1981.The recordclearly shows that a wage disputeprecipitated Sain'sseparation,and that the separationwas the result of an ultimatum to take a wage reduction.Discriminatees are not required to continue interim em-ployment associatedwithunreasonabledemands onwages.Sain's reaction is within the pattern of conductexpected of backpay claimants and, therefore,does notmilitate against the General Counsel's specifications forbackpay owedby theRespondent. 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent'sargument'thatSam should be deniedbackpaybeginningwith her acceptanceof part-time em-ployment is unavailingto the employer in my view. Con-trary toRespondent's contentionthereis no proscriptionagainst accepting part-time i nteri m'employment,particu-larlywhen,as here, Sainsought full-time employment,and as the evidenceshows, workedasmany hours aspossible up to and in excess ofher established 39 6 hourswith Respondent.The instantfacts areunlikeMcCannSteel Co,224 NLRB 607 (1976), whereinconstructive in-terim earnings were substitutedfor actualinterim earn-ings becausethe backpayclaimant failedtowork asmanyhours as wereavailable.To deny Sam backpay foraccepting part-timeemployment rather thanwaiting fora full-time employmentoffer (which may have or maynot havematerialized),wouldbe tantamountto convert-ing her effortstomitigate Respondent'sbackpayobliga-tion into a penalty againsther.The recordevidenceshows that Sam,evenwhen employed fulltime at Re-spondent's store, soughtand found extra workto ensureher fiscalsoundness as thefamily breadwinner. Clearly,those effortscontinued during thebackpay period whichismore than that requiredof backpayclaimantsRespondent's final argument is based on Sam's allegedconcealmentof $1099 wagesand tips earned at two sepa-rate interimemployers.The record evinces oversightratherthan intentional concealmentof the $1099 wages.Samreportedher wages to the complianceofficer as re-flectedin her tax returnsfor 2 of the 4 years for whichshe had records.Several taxrecords wereunavailable toher at thetime and she soughtthe properwages fromthe interimemployerRegardlessof the efforts,limited$1099 wages were omitted in her reportto the compli-ance officer and clearlythe omissionwas the result ofher memory, unaided by written records,not an unlaw-ful intent to conceal wages to enhanceher backpay. Ad-ditionally,Sain's testimonyshows thatshe received sometips at theMoose Lodge whilebartending,but failed tokeep a record forreporting purposes.Her uncontrovert-ed testimony does not disclose an amount certain, nordoesitshow theamount to be significant.Respondentarguesthat theuncertaintyshould be resolved by apply-ing the Internal Revenue standardfor tips received by ataxpayerwhen uncertaintyexists, i.e.,8 percentof wagesearned.Idenied likemotion atthe trial and I reaffirmthat denial here.The IRSstandard is applied as a puni-tivemeasure againsttaxpayersfailing to report wages orunableto reportwageswith certainty,and is supportedby statutoryobligationson the taxpayer. In backpay pro-ceedings,uncertainties are tobe resolvedagainst thewrongdoerwhose conductmadeuncertaintypossible.Although itmay appearthatSain couldhavekept wagerecords withmore diligence,Respondenthas failed tosustain theburden of proof of its affirmativedefenses.Accordingly,Iconcludeand find thatPriscilla Sam isentitled to$40,349.47as set forthin the backpay specifi-cation,as amended, with interest as required.B Rickey C. StanberryStanberry was discharged on 25 July 1977 and offeredreinstatement on 31March 1983, which establishes thebackpay period for compliance purposes.Stanberry ap-plied for employment in Amarillo at several grocerystores and convenience stores. Stanberry was a stockerforRespondent and began his interim employment as awarehouseman at Cal Farley'sBoys Ranch Amarillo inAugust 1977.While employed at the Ranch Stanberryobtained another job in OklahomaCity,Oklahoma,which paid higher wages.Stanberry decided to acceptthe higher paying job in Oklahoma.He left the Ranch inMay 1978 to take the new job with Paschal Tile Compa-ny in Oklahoma City, working as a full-time showerdoor fabricator.Stanberry remained employed at Paschaluntil September 1980 At some point in time of his em-ployment at Paschal,Stanberry began installing showerdoors for individuals after his workday at Paschal wasconcluded.Either Stanberry or the individual wouldpurchase the door from Paschal and Stanberry would in-stall it on his own time Stanberry did not know howmany doors were installed,but received$30 to $45 foreach installation.Stanberry did not report the door in-stallation earnings to the Board's compliance officer, nordid he report the earnings on his Federal tax return.Stanberry acknowledged'thatPaschal could ascertainfrom sales records how many doors were purchased forinstallation by Stanberry.5While employed at Paschal,Stanberry sustained an on-the-job injury and receivedworkmen'scompensation payments in the amount of$750 from Paschal's insurance carrierThese paymentswere not reported to the compliance officer during thebackpay investigation.Stanberry left Paschal and Oklahoma City to move toa' smaller townHe settled inWetumka,Oklahoma,during September and accepted employment at C A.PCasing Pulling Company as an operator. Stanberry statedhe preferred working in a small town and wanted to becloser to his home town. Wetumka is approximately 28miles from Stanberry'shome town of Sasakwa. Stan-berry remained employed at C.A P. until he was laid offdue to lack of work in September 1981 Stanberry statedthat after the layoff he checked back to determine ifC A.P was workingagain and has continued to do soevery 2 or3months.6Stanberry's immediate search for employment, aidedby a phone call from his father in Bovina, Texas, led to abeef packer job in Friona,Texas,withMissouri BeefCompany. Stanberry's family stayed in Oklahoma whilehe worked in Texas He began work at the beef plant asa box thrower in December 1981. Stanberry voluntarilyleft the beef packing job in February 1982 to return toOklahoma with his family He found work in Seminole,Oklahoma, with a pipeline company in April 1982. Thea Stanberry, as well as other employees of Paschal,was accommodatedby Paschal in their after-hours work,particularly by supplying the doorsand cashing the individual customer checks that may be written to Pas-chalThere was, however,no business arrangement between Paschal andthe "moonlighting" employees Paschal testified that he did not haverecords from which he could ascertain the number of doors installed byStanberryPaschal further testified that Stanberry could have receivedlarger bonuses than he was actually paid if he had performed better thanan average employee6Peace,owner of C A P, testified in his deposition that Stanberry,after the September layoff,never contacted the company again Peacewas unable to locate Stanberry when work was available by November UNITED SUPERMARKETS399pipeline work lasted until July 1982 when- Stanberry waslaid off for lack of work. Stanberry made applications forwork in Amarillo, checked newspaper ads, visited theOklahoma Unemployment Office and visited severalcompany offices but was unsuccessful. Stanberry was outof work until January 1983 when he acceptedjanitorialwork ina nursinghome in Weleetka, Oklahoma Hisbackpay period ceased duringhis nursinghome employ-ment. 7Analysis and ConclusionsRespondent does not dispute the General Counsel'smethod of calculation of Stanberry's backpay based onactual interim earnings. Respondent does dispute the ap-plication of Stanberry's bonuses when received, placingthe entire bonusin onequarter rather than prorating theamount throughout the year. Contrary to Respondent'sargumentthat an employer's decision to paya bonus isbased on the entire year's work and, therefore, estab-lishes a weekly accrual of the bonus, I conclude and findthe opposite to be true. There is no evidence in thisrecord to evince any bonus accrual by Stanberry. Theemployer only calculates a bonus, if any, at year's endbased on the entire year's operation. In addition, bonusamounts are subjectively determined basedon an apprais-al of each individual employee's work record. Thus, noemployee earns a bonus during the year. The GeneralCounsel's applications of Stanberry's bonuses to the quar-tersinwhich received are not only reasonable under ac-counting principles, but are within established backpayprocedures used by the Board.Respondent's further contention that Stanberry wouldhave received larger bonuses had he been a better thanadequate employee at Paschal's resulting-ina largercredit for Respondent in Stanberry's interim earnings, isunavailingto Respondent. Notwithstanding Paschal's tes-timony concerning bonuses and Stanberry's proficiency,the entire testimony is pure speculation and would re-quire the Board to accept rank subjectivity in determin-ing a backpay claimant's interimemployment. Such acredit for Respondent would be based on a presumptionthat denies the degree of certainty required when feasi-ble.Uncertainty,as it existsin backpay calculations bythe General Counsel, only applies to favor the discrimin-atee,not the wrongdoer. Additionally, there is no dutyimpressed on backpay claimants to be,at a minimum, anadequate employee for interim employers. Thus, theentire foundation for Respondent's bonusargument is un-sound, for if no duty exists for claimant, Respondent hasno correlative right. Respondent will only be creditedwith a claimant's failure to receive interim income whensuch failure is attributed to the conduct of theclaimantin his search for and attainment of interim employment.Respondent elicited from Stanberry, during his testi-mony, that he had used illicit drugs while employed atCal Farley's Boys Ranch. Respondent now argues thatStanberry should be denied backpay thereafter because ifStanberry had used drugs while employed by Respond-°The General Counsel extended Stanberry's interim wages at MissounBeef throughout the remainder of the backpay period due to Stanberry'svoluntary quitent, he would have been discharged for cause (The useof drugs against Respondent's continued employmentpolicy.) An employment circumstance extantat an inter-im employer's place of business is not to be judged byemployment standards of Respondent.Moreover, thespeculative basis for suchan argumentdoes nothingmorethanenergizea cornucopia of uncertainty. Asstated before, any uncertainty is resolvedagainstRe-spondent whose unlawful conduct created the circum-stances givingriseto the uncertainties.Respondent also contends that Stanberry concealedfrom the compliance officer two separateamounts of in-terimearnings in anattempt to perpetrate a fraud on theBoard or to abuse its process, thereby enhancing hisamountof backpay due. Respondent is here making ref-erence to the earnings of Stanberry for installing showerdoors on his own time and the workmen's compensationpayments he received while employed by Paschal TileCompany. Respondentarguesthat because the customersStanberry serviced on his owntimewere acquiredthrough contact with Paschal, any income received fromsuch customers likewise is derived from his employmentwith Paschal. Albeit, some of Stanberry's installation cus-tomers may have originally been purchasers of Paschaldoors, Paschal neither considered the after-hoursinstalla-tion as company business nor did he assume any respon-sibility to the customers. Notwithstanding, the possiblederivation of the work Stanberry's income was not re-ceived from Paschal nor was it part of his regular full-timeemployment. The income thus derived was, howev-er, supplemental to his full-time earnings from Paschal.As supplemental income earned over and above his full-time employment, it does not constituteinterim earningsand, therefore, is neither reportable to the compliance of-ficer nor subject to credit against Respondent's backpayliability.The record clearly shows that Stanberry failedto report the door installationearningsto the IRS andbecause all income from whatever source is reportable tothe IRS, such failure constitutes concealment from theIRS. It does not, however, constitute concealment fromthe Board since reporting is not required. Therefore,Stanberry cannot be charged with perpetration of a fraudon the Board or with abuse of the Board's backpay pro-ceedings. I do not, by this conclusion and finding, con-done any claimant's practice of concealing income fromthe IRS, but I cannot and will not impute the conceal-mentof earnings from the IRS to Stanberry's responsibil-itiesto reasonably and diligently search forinterim em-ployment tomitigatethe losses of wages during thebackpay period.With regard to the workmen's compensation paymentsreceived by Stanberryas a resultof an on-the-job injuryatPaschal, the Board does not penalizethe claimantswho, but for Respondent's unlawful conduct, would nothave been put in a position to be injured. Workmen'scompensation payments are not subject to creditagainstRespondent's backpay liability and, therefore, are not re-portable to the Board's compliance officer. Paymentsthusly received cannot be the basis for a finding of con-cealment of interimearningsin violation of the backpayprocesses.Stanberry'sworkmen's compensation pay- 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDments, therefore, were properly excluded from the Gen-eralCounsel's calculations of Respondent's backpay li-ability.Respondent's final contentions for mitigation of itsbackpay liability is based on arguments of willful idle-ness, unavailability, leaving interim employment for per-sonal reasons, and accepting interim employment in a dif-ferent profession. Respondent's contentions are partiallyfounded on premises that backpay claimants must stay inthe Amarillo area to search for work and must concen-trate their search in retail grocery stores. As unqualifiedpremises both are faulty because no such proscriptionsagainst leaving the geographical area or applying forwork in different professions exist. It is true that a claim-ant could be penalized for leaving the immediate geo-graphical area when employment sources are abundantand particularly if the foreign interim employment nettedincome substantially below what was in the original geo-graphical location. Likewise, if an interim employment ina different profession were accepted at a time when em-ployment opportunities in the critical profession wereextant and the interim earnings were substantially belowwhat was available in the prior profession, a claimantmay be penalized. In both the examples, a penalty wouldonly be effected against the claimant if affirmative evi-dence in the record showed that the claimant's choice ofarea or profession resulted in a failure to mitigate thebackpay liability of Respondent by seeking and acceptingsubstantially equivalent employment. No such affirmativeevidenceis in thisrecord.The record does show thatStanberry. left the geographical area to find work in adifferent profession and in both cases Stanberry madeequal or better wages than Respondent was obligated topay its employees. Moreover, Respondent elsewhere initsbrief argues for an extension of these same interimearnings (due to the generous amount) throughout thebackpay period to reduce its backpay liability.In my view, Stanberry made a reasonable and diligentsearch for interim employment and did substantially miti-gate the backpay liability of Respondent during the back-pay period. Stanberry did have several periods of idle-nessbetween employment, but I conclude and find thatwe have several periods of idleness between employmentand that he was diligently searching for substantiallyequivalent employment during those periods The Gener-alCounsel amended the backpay specifications by ex-tending the interim earnings of Stanberry at MissouriBeef following his voluntary quit to return to Oklahoma.Respondent argues the same extension should apply toStanberry's separation from Paschal Tile Company,thereby reducing its backpay obligation considerably.Not only are the two separations distinguishable, but Re-spondent's figures resulting in no backpay liability for theremaining quarters after Stanberry's separation from Pas-chal, are based on erroneous fiscal assumptions. Namely,the inclusions of speculative bonus amounts and themethod of crediting these amounts and the crediting ofStanberry's supplemental income earned after his full-time employment hours and unrelated to his full-timeemployment. Both of these erroneous credits were dis-cussed above and need no further consideration. Withregard to the separation at Missouri Beef, Stanberry ac-cepted the employment because no work was available inthe Oklahoma area he had settled in and willfully left hisfamily in Oklahoma. That is, he took the Beef employ-ment knowing full well he would be, away from hisfamily. To then leave that employment after only severalmonths when the wage prospects of continued employ-ment were substantial is tantamount to failure of theclaimant to mitigate the backpay liability of Respondent.Backpay claimants may terminate interim employmentfor personal reasons without penalty, but under the cir-cumstances of Stanberry's Missouri Beef separation, hemust accept the consequences of leaving. Accordingly, Iconclude and find that the General Counsel properly ex-tended Stanberry's interim earnings at Missouri Beef re-sulting in a mitigation of Respondent's backpay liabilityfor Stanberry. I further conclude and find that the Gen-eral Counsel's calculations of Stanberry's net backpay inthe amount of $15,687.99 is based on an accurate methodof determining the amount due.C. Alice Faye BonnerBonner was discharged on 26 September 1977, andwas offered reinstatement on 31 March 1983. Bonner tes-tified that she was employed as a checker for United ap-proximately 5 or 6 months prior to her discharge. Whenfirst employed, Bonner worked' something less than fulltime, averaging 24 to 30 hours per week. Prior to herdischarge, she sought less hours per week because shedid not want to work full-time hours and was according-ly scheduled to work 8 hours on Wednesdaysand Satur-days for a total of 16 hours Notwithstanding, the hoursshewas scheduled to work, her workweek may totalmore or less depending on the workload and Bonner'savailability towork more hours if requested.Bonnerstated 'that she sought full-time or part-time employmentthroughout the backpay period of third quarter 1977through first quarter 1983 She applied at the Texas Em-ployment Commission, made phone calls, ran babysittingand housekeeping ads in the paper, made applications atJohnAltman Boutique,Top-of-TexasKennels,andSafeway in addition to her past employers. Of the 23quarters in, the backpay period, Bonner had part-timeemployment in 8 quarters as reflected in the original andfirstamended backpay specification of the GeneralCounsel.During Bonner's direct examination, she testi-fied that during interim employment in 1978 and 1979,on two occasions, she terminated the employment togive birth to a child. On each such occasion, she wasunable to work for 6 weeks. Following the birth of hersecond child in early 1979, she was unable to find workand remained unemployed throughout the remainder of1979, all of 1980 and most of 1981, and half of 1982.Bonner told the compliance officer during the investiga-tion that any job paying minimum wage would be diffi-cult because of babysitting and transportation costs. Shesaid $4 to $5 would be needed as a, wage. For a 5-yearperiod ending in 1982, Bonner's adult daughter and childresided with Bonner. Bonner kept her children and hergrandchild while the daughter worked outside the home,usually part time. Beginning the last of 1980 to January1982, Bonner worked full time in a feed store venture UNITEDSUPERMARKETS401started by her husband.She was the only employee inthe store because her husband was a full-time truckdriv-er.Neither she nor her husband drew any salary fromthe feed store.The feed store went bankrupt and ceaseddoing business in January 1982. Bonner stated that shewas available for other employment after the store hadbeen open about 6 months.Bonner also attended collegeto study nursing while she was self-employed.The busi-ness never made any money and when Bonner realized itwould fail, she looked for and accepted employmentelsewhere.Her interim employment at Southwest Osteo-pathic Hospital, the fourth quarter of 1981, was the firstsuch interim employment.Thereafter,Bonner was em-ployed by the Potter County sheriff during the thirdquarter of 1982, and remained employed until the back-pay period ended.Bonner testified that the first amendedspecification contained her entire employment during thebackpay period.On recall by Respondent,Bonner acknowledged thatshe had interim employment in 1980 which was not re-ported on the General Counsel's specifications.She ex-plained that she forgot the day nursery employment of$49.60, but thought she had told the compliance officerabout the Allstate Securities employment of $1,056.36.Bonner did not report Paul V.Angel employment of$1,408.88 because she did not do the work nor did shereceive the wages.However, all three employmentswere reported on Bonner's 1980 Federal tax return filed3-9-1981 and prepared by the Bonners.The Angel em-ployment and Allstate Securities were reported to theSocial Security Administration as FICA wages for FayeBonner.She explained that the Angel employment wasjanitorialwork for Levi Strauss Company, the same em-ployer for whom she performed security work as an All-state Securities employee.Bonner agreed to independent-ly contact the janitorial services so that an underaged re-lation by a previous marriage could perform the services.Levi had refused to employ the underaged individual forinsurance purposes.Bonner stated that she reported thejanitorial income as her own to obviate the paperworkrequired of contractors with employees.When askedwhy she did not accept the janitorial job at Levi's forherself,Bonner replied,"The pay wasn'tgreat."Bonneralso acknowledged that the security position offeredthrough the Texas Employment Commission was refusedafter her employment by Allstate albeit she was not sureif the offer was made while she was self-employed. Fur-ther testimony by Bonner during recall established thather contacts with Texas Employment Commission foremployment occurred weekly, monthly,or bimonthlyrather than continuously.Analysis and ConclusionsThe Board,instructing its remedial orders against dis-criminatory discharges,must be mindful of the purposesof the Act. In numerous cases, the Board has explicated:the remedy of reinstatement and backpay is not a privateright, but a public right granted to vindicate the lawagainst one who has broken it. Its object is to discouragedischarges of employees contrary to the statute, andthereby vindicate the policies of the National Labor Re-lations Act. The statute authorizes reparation orders, notin the interest of the employees,but in the interest of thepublic.They are notprivate rewards operating by wayof penalty or of damages.In this case,theGeneral Counsel has alleged thatAliceFaye Bonner's net loss of earnings as a result ofher unlawful discharge,totals $18,115.13.The testimonyof ComplianceOfficerPearce, based on disclosures byBonner, was offeredby theGeneral Counsel to establishhis prima facie case. (The 16-hour workweek is discussedbelow.)Respondent offered testimony to establish facts thatwould negate the existence of liability or that wouldmitigate that liability.Respondent,pursuant to its bur-den, has contended that:(1)Bonner incurred a willfulloss of earnings throughout the backpay period by failingto seek interim employment; (2) Bonner incurred a will-ful loss of earnings by failing to maintain interim employ-ment because of her excessive absences and tardiness; (3)Bonner was unavailable for employment during the back-pay period for personal reasons;(4) Bonner was unem-ployed during extended periods of time in-the backpayperiod when there were jobs available in her work field;(5) Bonner rejected interim employment during the back-pay period when she supposedly was unemployed andhad no other job opportunities available; and (6) Bonnerintentionally and knowingly failed to report interim earn-ings to the Board's complianceofficer.In addition to Respondent's contention,counsel forclaimant Bonner argues that the General Counsel's for-mula of a 16-hour workweek is erroneous and that back-pay should have been calculated on a 30.6-hour work-week.As the trier of facts, I must consider whether the Gen-eralCounsel's formula is the proper one in view of allthe facts adducedby theparties, and make recommenda-tions to the Board as to the most accurate method of de-termining the amounts due.AmericanMfg. Co. of Texas,167 NLRB520 (1967).All discriminatees have a broad duty to mitigate theirlosses.To sustain this duty, a discriminatee must makereasonable efforts to mitigate the loss of income duringthe entire backpay period by diligently seeking other em-ployment substantially equivalent to the original employ-ment.Reasonable searches for and maintenance of inter-im employment is the standard,not the highest degree ofdiligence. Thus, success is not the measure of the suffi-ciency of a discriminatee's search for interim employ-ment.The lawonly requires an honest good-faith effort.The record as a whole must establish the sufficiency ofthe discriminatee's efforts.Any uncertainty existing inthe record with regard to those efforts or the amounts ofinterim earnings are to be resolved against the Respond-ent as the wrongdoer.The instant case has abackpayperiod covering almost6 years and the inordinate length of time can,in somemeasure, be attributed to Respondent's election to delayoffers of reinstatement until all appeals were exhausted.A 6-yearbackpay period is inherently froughtwith diffi-culties of recall,inadvertent errors of fact, and poor rec-ordkeeping resulting in uncertainties as generally reflect-ed in the General Counsel's backpay specifications. That 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis not an indictmentof the General Counsel or the com-pliance officer, for in the last analysis the General Coun-sel and his supporting compliance officer must rely onthe information supplied by the discriminatee. As notedelsewhere in this decision, it is unfortunate that the com-pliance procedures utilized by the Board do not requiresome backpay documentation prior to a backpay specifi-cation being issued A series of amendments to a backpayspecification only serves to personify the uncertaintiesthat the compliance officer must deal with in calculatingthe backpay due. The reporting habits of discriminateesvary as their numbers and give rise to issues that undulyprolong the proceedings. The instances of fraud andabuse in the compliance procedures are-rare but they doexist.These rare instances cause concern whenever un-certainties or errors subsist. The instant case is not freeof this concern.To begin with, the General Counsel originally calcu-lated Bonner's backpay on a 30-hour week, but amendedhis specifications to 16 hours on Respondent's presenta-tionof Bonner's record testimony in the underlyingunfair labor practice case (an exhibit here). Further, thisrecord shows convincingly that Bonner sought less hourswork each week and in fact was scheduled for only 2days work just prior to discharge. Albeit Bonner's deci-sion for less scheduled work may in part be based on thefact that on occasion she was sent home after reportingfor work, it is equally supportable by Bonner's work his-tory during the backpay period and her testimony in-volving searches for employment. The record evidenceshows Bonner's chief intent was to work less than a fullweek. I, therefore, conclude and find that the GeneralCounsel's use of a 16-hour workweek comports with thefacts of this case and accurately forms a basis for Bon-ner'sbackpay calculations.Issuesraised by Respondent as enumerated above:Willful loss of earnings throughout the backpay period byfailing to seekinterimemployment.This is a general attack on Bonner's failure to be moreemployed during the backpay period. The record- evi-dence shows that Bonner had interim employment in allquarters of the backpay period and in four of those quar-tersRespondent's liability was zero due to her interimearnings.Although Bonner's testimony of her search forinterim employment was less than specific and subject tolittleor no recall, Respondent has not come forwardwith affirmative evidence to show a willful loss by fail-ure to seek employment. Respondent's collateral argu-ment that Bonner did not seek substantial employment interms of the hours per week she desired or accepted isunavailing,particularly when Respondentinsiststhat sheshould' have sought and obtained full-time employment.Bonner's backpay is based on a 16-hour week and suita-ble employment requires nothing further.Willful loss of earnings by failingtomaintain interimemployment because of excessive absences and tardiness.The abstractual and speculative nature of Respondent'sevidence bearing on this issue is unconvincing and non-probative. In addition, Respondent's argument is pre-mised on an unknown theory that discriminatees mustconduct themselves as model employees within a stand-ard dictated by the interim employer and without regardtoRespondent's own working conditions The recordevidence clearly shows that Respondent's own standardof work was much less than that argued for; indeed,Bonner's prior workweek hours were as varied as thosewithin the backpay period. Moreover, the hours varia-tion was due as much to Respondent's requirements as toBonner's volitions. There is no evidence that Bonner in-tentionally conducted herself in such a manner as toensure ' employment separation. Absent such intent andwithout regard for Respondent's argued theory, I con-clude and find that Bonner did not incur a willful loss ofearnings by failing to maintain interim employment dueto absences and tardiness.Bonner was unemployed during extended periods of timein the backpay period when there were jobs available in herwork field.Iam treating this contention as a general attack onBonner's employment history. It is undisputed thatBonner had extended periods of employment, but thatfact alone does not sustain Respondent's burden. Therecord does not contain any affirmative evidence thatsubstantially equivalent employment was available at anytimewhen Bonner was seeking work and that she re-fused such employment. Therefore, Respondent hasfailed to support its contention.Bonner was unavailable for employment during the back-pay period for personal reasons,- Bonner rejected interim em-ployment during the backpay period when she supposedlywas unemployed and had no other job opportunities avail-able.RespondentclaimsthatBonner's family, with its at-tendant responsibilities, precluded her from seeking oraccepting employment if it was offered. Although Bon-ner's testimony of her search for work was vague andpermeated with a lack of memory, there is no affirmativeevidence that Bonner was not available for work becauseof children and grandchild. The lack of interim employ-ment while her children were young, without more, isnot sufficient to support Respondent's claimRespondent's alternative claim that Bonner was notavailable for employment while self-employed is anothermattes. Bonner's initial testimony sought to-establish abusiness joint venture between husband and wife, butlater testimony characterized Bonner's contribution asnothing more than an employee who received no pay.Bonner'sstatementthat she looked for work alwayswhile ' working in the feed store was also qualified bylater testimony showing that she either did not look forwork the entire time she worked in the feed store, orthat she monthly or bimonthly sought other employment.Bonner's demeanor while testifying about the feed storewas other than straightforward. Her responses wereequivocal and expressed an intent to maintain her posi-tionor support her claims without regard for pastevents. Although lack of specificity alone is not cause todiscredit a witness, when such a lack evinces a design toavoid the truth, it becomes a factor that must be consid-ered. I discredit completely Bonner's testimony that shesought other employment while working at the feedstore.Her late testimony that for the first 6 months atthe feed store she did not seek work because she expect- UNITED SUPERMARKETSed the business to prosper only surfaced after Bonner re-alized the incredulity of the entire situation.Bonnerstated and clearly evidenced lack of knowledge,,of.thebusiness serves to further support the credibility determi-nation.She obviously had insufficient knowledge and un-derstanding of the business to express any reasonableoutcome of her labors or to sustain her stated positionthat she was self-employed;however,,Bonner consistent-ly claimed that she was gainfully employed.The record testimony surrounding the operation of thefeed store leaves doubt as to whether the business wasever intended to be a good-faith venture.Albeit, poormanagement of a business is not tantamount to unlawfulmachinations,the result is the same and Bonner cannot,particularly within her expressed role of an ignorant sub-ordinate,satisfy the reasonableness test of interim earn-ingsBonner's continued,presence in the feed store wasnothing more than subterfuge to justify her failure toseek and obtain substantially equivalent employment andI so conclude and findFurther support for this finding is the belated disclo-sure that while working in the feed store she attendednursing courses at a local college. The fact the coursesmay have ultimately led to interim employment justprior to the demise of the feed store does not change theconclusion that Bonner was not seeking other employ-ment to mitigate her loss of wages. Additionally,Bonnerstated that the offered employment she refused occurredwhile the feed store was in operation.Although she testi-fied that the hours were not to her liking and the wageswere poor,the offered employment was substantiallyequivalent to that she obtainedjust prior to the com-mencement of operations at the feed store at Allstate Se-curities,additional employment that was not discloseduntil late in her testimony.Based on the entire record, itisclear to me that Bonner never intended to seek workwhile the feed store operated except to satisfy her ownconvenience or desires completely unrelated to her dutyto mitigate the losses.Therefore,in accordance with myfindings above, I would disallow Bonner any backpayfrom September 1980 through January 1982, the periodof time the A & B Feed Store was in operation.Bonner intentionally and knowingly failed to report inter-im earnings to the Board's complianceofficer.Late in the trial, two interim employments were dis-closed through Respondent'switnesses and tax records.Respondent argues that Bonner testified that the Angelemployment was not hers,but rather was someone else'sand further that she thought she reported the Allstateemployment to the compliance officer.Generally, suchoversights can be explained by the unusual length of thebackpay period(6 years)and the accumulation of manywork places with several lasting only short periods oftime.Also discriminatees,however hard they try, havedifficulty keeping records to facilitate reporting all inter-im income to the Board.However,in Bonner's case, thereasonable innocence is outweighed by the contrary ad-missions and disclosures in the record.NotwithstandingBonner's assertions that her work records were not avail-able to her, the trial record contains her 1980 Federal taxreturn that was individually prepared by Bonner and herhusband,i.e.,no outside preparer was involved Their in-403dividual tax return was unrelated to the corporate re-turns requiredby theA & B Feed Store. Further, nonre-ported Allstate employment was related to other report-ed employmentwhichtends to eliminate lack of recall asan excuse.The Allstateand Angel employments were re-ported on Bonner's individual Federal tax return as per-sonal income andbothalsowere reported to Social Se-curity asFICAwages. I find it extremely difficult to be-lieve that Bonner overlooked the two employmentswhen reporting interim employment to the Board.Rather, I believe the failure to report the two employ-ments is an extension of Bonner's design to substitute herworkatA & B Feed Store forher duty tomitigate byseeking substantially equivalent interim employment Shecould not advanceboth,so she choseto rely on A & BFeed.An additional consideration in determining Bonner'sgood faith is thefact thather actual employment was solimited that confusion among a number of different em-ployers would not come into play. The original specifica-tion listed five employers.The finalamended specifica-tion added the two additional employers for a total ofseven. The numbers are not unwildey. Bonner is an ad-mitted prevaricator in her explanation that the Angelemployment was not her own. She admitted enteringinto a questionable arrangementwith Angelto performthe janitorial work and then falsely reported the incometo IRS and Social Security Administration.It is no nevermind that the report can be characterized as an over-statement of taxes because the benefits Bonner expectedto receive as a result of the subterfuge outweigh thelaudable overstatement of taxes I do not credit Bonner'sexplanations:of the admissions,nor do I credit her, expla-nation of the nature of the Angel employment.I cannotcondone admitted false reporting to fiscal agencies, norcan I condone a practice of machinations with regard torules and regulations for one's own convenience.This isa situation where if one version is accepted as the truth,allothers fail as untruths.This is not the usual case of"uncertainties"in computations and therefore resolvedagainst the original wrongdoer,Respondent.Any uncer-taintiesassociatedwith Bonner'sbackpay calculationsemanate from her conduct during the backpay periodand during the trial of this caseIwhollydiscredit Bon-ner's testimony relating to the Allstate and Angel em-ployments(excepting only the belated admissions againsther interest)based on her transitive demeanor when testi-fying and the equivocal testimony she gave.Bonner wasan untrustworthy witness who was incapable or unwill-ing to relate the facts as they occurred,and with stronginclinations to perceive accounts of events from a pos-ture of her own self-interest. Bonner's evasive,shifting,and contradictory testimony was, on occasion, renderedimprobable by documented fact.8 I conclude and findthatBonner'sattempts to deceive on this record arewholly transparent and evince the necessary intent to de-fraud and abuse the Board's compliance procedures forpersonal gain through an augmentedbackpay recovery.8'The General Counsel's corroborating testimony relating to the Angelemployment, even if credited, would not change my findings or conclu-sions 404DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAccordingly, I shall deny all backpay to Bonner fromthe dates of employment of the concealed earnings to theend of the backpay period. Because the date of theAngel employment (if it is the first of the concealed em-ployments) is not ascertainable on this record, I expectthe compliance officer to determine the true date of em-ployment and revise the specifications in accord with myfinding.It is reasonable to assume that the overlap of theabove findings relating to Bonner's backpay will result indifferentbackpay amounts being calculated. I wouldexpect and do order that the greater disallowance shallprevailFurther, I cannot find on this record that Bonnerfailed to make reasonable efforts to mitigate the lossesfrom the start of the backpay period through quarter of1979, which explains my finding of a partial disallowanceof backpay thereafter.On the basis of the foregoing and the entire record inthisproceeding, I hereby issue the following recom-mended9ORDERThe Respondent, United Supermarkets, Inc., Amarillo,Texas, its officers, agents, successors, and assigns shallmake the claimants involved in this proceeding whole bypayment to them amounts of backpay computed inaccord with this Supplemental Decision, plus interest, asprescribed in F.W. Woolworth Co.,90 NLRB 289 (1950);andFlorida Steel Corp.,231 NLRB 651 (1977). The back-pay amount as so computed shall be subject to any Fed-eral, state, or local taxes required by law to be deductedand remitted to the proper authorities.9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses